Citation Nr: 0401575	
Decision Date: 01/15/04    Archive Date: 01/28/04

DOCKET NO.  03-03 208	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Denver, 
Colorado


THE ISSUES

1.  Entitlement to service connection for post traumatic 
stress disorder (PTSD).  

2.  Entitlement to an increased disability evaluation for 
generalized anxiety disorder, currently rated as 50 percent 
disabling.


REPRESENTATION

Appellant represented by:	Colorado Division of Social 
Services


ATTORNEY FOR THE BOARD

Nancy Rippel, Counsel





INTRODUCTION

The veteran served on active duty from November 1944 to 
November 1945 and from April 1946 to September 1947.

This case comes before the Board of Veterans' Appeals (the 
Board) on appeal from a September 2002 rating decision of the 
Denver, Colorado, Department of Veterans Affairs (VA) 
Regional Office (RO).  

The claim of entitlement to an increased disability 
evaluation for generalized anxiety disorder, currently rated 
as 50 percent disabling, will be addressed in the Remand 
portion of this decision.  This part of the appeal is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.  VA will notify you if further action is 
required on your part.  


FINDING OF FACT

There is no adequately documented stressor to support medical 
evidence demonstrating that the veteran has PTSD.  


CONCLUSION OF LAW

PTSD was not incurred in or aggravated by active service.  38 
U.S.C.A. §§ 1110, 5103, 5103A, 5107 (West 2002); 38 C.F.R. 
§§ 3.159, 3.303, 3.304 (2003).







REASONS AND BASES FOR FINDING AND CONCLUSION

A.  VCAA Duties

In November 2000, the President of the United States signed 
into law the Veterans Claims Assistance Act of 2000 (VCAA), 
Pub.L. No. 106-475, 114 Stat. 2096 (2000).  This act 
introduces several fundamental changes into the VA 
adjudication process.  These changes were codified in 
pertinent part at 38 U.S.C.A. §§ 5103, 5103A (West 2002) and 
38 C.F.R. § 3.159 (2003).  In effect, this new legislation 
eliminates the requirement under the old 38 U.S.C.A. 
§ 5107(a) (West 1991) that a claimant must present a well-
grounded claim before the duty to assist is invoked.

Under the VCAA, VA's duty to notify and assist has been 
significantly expanded in the following areas.  First, VA has 
a duty to provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete.  38 U.S.C.A. § 5102 
(West 2002); 38 C.F.R. § 3.159(b)(2) (2003).  Second, VA has 
a duty to notify the veteran of any information and evidence 
needed to substantiate and complete a claim, and of what part 
of that evidence is to be provided by the claimant and what 
part VA will attempt to obtain for the claimant.  38 U.S.C.A. 
§ 5103(a) (West 2002); 38 C.F.R. § 3.159(b)(1) (2003); See 
Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).  Third, 
VA has a duty to assist claimants in obtaining evidence 
needed to substantiate a claim.  38 U.S.C.A. §§ 5107(a), 
5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Initially, the Board finds no deficiencies with the duty to 
provide an appropriate claim form, instructions for 
completing it, and notice of information necessary to 
complete the claim if it is incomplete as required in 
38 U.S.C.A. § 5102.  With respect to VA's duty to notify as 
regards the PTSD claim, the record shows that the 
requirements of the VCAA were set forth in detail in a letter 
to the veteran dated in June 2002 as well as in the 
Supplemental Statement of the Case  (SSOC) furnished to the 
appellant and his representative in January 2003.  Moreover, 
it appears from the contentions and arguments presented by 
the appellant that he is fully aware of the relevant law and 
evidence germane to his claims at issue on appeal, and is 
aware, as well, of the responsibilities that both he and VA 
share with respect to the development of the claims.  The 
letter from the RO and the SSOC informed him what evidence 
and information VA had and what VA would be obtaining, and 
explained that VA would make reasonable efforts to help him 
get evidence such as medical records, but that he was 
responsible for providing sufficient information to VA to 
identify the custodian of any records.  

In view of the above, and from review of the evidence in the 
claims file, there does not appear to be any additional 
missing information or other evidence that has not been 
accounted for in the RO's notification actions taken in 
connection with the appellate development and review of this 
appeal with regard to the PTSD claim.  Therefore, the Board 
finds that the Department's duty to notify has been 
satisfied.  See Quartuccio v. Principi, 16 Vet. App. 183 
(2002); Charles v. Principi, 16 Vet. App. 370 (2002).

Additionally, the VCAA notification letter sent to the 
appellant in June 2002 properly notified him of his statutory 
rights.  See Paralyzed Veterans of America, et. al. v. 
Secretary of Department of Veterans Affairs (PVA), 345 F.3d 
1334 (Fed. Cir. 2003); Disabled American Veterans, et. al. v. 
Secretary of Department of Veterans Affairs (DAV), 327 F.3d 
1339 (Fed. Cir. 2003).  That is, even though the letter 
requested a response within 30 days, it also expressly 
notified the appellant that he had one year to submit the 
requested information and/or evidence, in compliance with 
38 U.S.C.A. § 5103(b).  Moreover, an amendment to the VCAA 
was recently enacted clarifying that the one-year period 
within which evidence may be submitted does not prohibit VA 
from making a decision on a claim before expiration of that 
time period.  Veterans Benefits Act of 2003, Pub. L. No. 108-
183, § 701, 117 Stat. 2651, ___ (Dec. 16, 2003) (to be 
codified at 38 U.S.C. §  ____) 

With respect to VA's duty to assist, all relevant records 
have been identified and obtained.  The Board finds that the 
claim is substantially complete.  Although the veteran's 
Social Security records have not been obtained, review of the 
claims file reveals that Social Security benefits were 
awarded for disabilities other than PTSD.  Moreover, there is 
no reasonable possibility that these records would 
substantiate the claim because they would not serve to verify 
the existence of an in-service stressor.  The duty to assist 
also includes, when appropriate, the duty to conduct a 
medical examination of the claimant.  In this case, the RO 
did provide the appellant with a VA compensation examination 
for PTSD.  Further, the veteran informed VA in February 2003 
that he wanted the appeal to proceed and he had nothing 
further to add to the record.  The Board is unaware of any 
additional development which could verify the veteran's 
alleged stressors to support a diagnosis of PTSD.  As such, 
additional development is not warranted under any controlling 
laws or regulations, including the VCAA.  

In light of the circumstances of this case, it appears that 
VA has done everything reasonably possible to assist the 
appellant.  Further delay of the appellate review of this 
case by the Board would serve no useful purpose.

Accordingly, the Board finds that additional efforts to 
assist within the letter and spirit of the VCAA are not 
required.  Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) 
(strict adherence to requirements of law does not dictate an 
unquestioning, blind adherence in the face of overwhelming 
evidence in support of the result in a particular case; such 
adherence would result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran).

B.  Service Connection

Service connection may be granted for a disability resulting 
from a disease or injury incurred in or aggravated by 
service.  See 38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 
3.303(a) (2003).  

The veteran filed his claim in April 2002.  
Parenthetically, the Board notes that VA had just 
changed the criteria set forth in 38 C.F.R. § 3.304(f) 
pertaining to service connection for PTSD.  The 
amendments became effective March 7, 2002.  See Post-
Traumatic Stress Disorder Claims Based on Personal 
Assault, 67 Fed. Reg. 10,330, 10,332 (Mar. 7, 2002) (to 
be codified as amended at 38 C.F.R. § 3.304(f)).  The 
March 2002 amendments pertain to PTSD claims resulting 
from personal assault, and they have not changed the 
applicable criteria in a way which could alter the 
outcome of the veteran's claim.  

The evidence necessary to establish the occurrence of a 
stressor during service to support a claim for PTSD will vary 
depending on whether the veteran was "engaged in combat with 
the enemy."  Hayes v. Brown, 5 Vet. App. 60, 66 (1993).  If 
the evidence establishes that the veteran was engaged in 
combat with the enemy or was a prisoner of war (POW), and the 
claimed stressor is related to combat or POW experiences (in 
the absence of clear and convincing evidence to the contrary, 
and provided that the claimed stressor is consistent with the 
circumstances, conditions, or hardships of the veteran's 
service), the veteran's lay testimony alone may establish the 
occurrence of the claimed in-service stressor.  Where, 
however, the VA determines that the veteran did not engage in 
combat with the enemy and was not a POW, or the claimed 
stressor is not related to combat or POW experiences, the 
veteran's lay statements, by themselves, will be insufficient 
to establish the occurrence of the alleged stressor.  
Instead, the record must contain service records or other 
credible evidence corroborating the stressor.  See 38 
U.S.C.A. § 1154(b) (West 2002); 38 C.F.R. § 3.304(d), (f) 
(2003); Gaines v. West, 11 Vet. App. 353, 357-58 (1998).  
Such corroborating evidence cannot consist solely of after-
the-fact medical evidence containing an opinion as to a 
causal relationship between PTSD and service.  See Moreau, 9 
Vet. App. at 396.

The veteran's service personnel records do not reflect on 
their face, that he was engaged in combat.  Nor has he 
alleged that he was in actual combat.  Rather, he has 
indicated that he was anxious throughout his entire war 
experience, and that he has experienced nightmares ever 
since.  He served initially in the Navy from November 1944 to 
November 1945.  He was an advanced seaman and he earned the 
American Theatre and Victory Medal of World War II.  

His second period of service was in the army.  His WD AGO 
form 100 shows that in the army he was a parachute rigger.  
He served in Tachikawa, Japan, with the 987th Air Engineering 
Squadron, and he supervised 2 men in the rigging of 
parachutes.  His WD AGO form 53-55 dated in April 1947 
reflects that he received the World War II Victory Medal and 
the Army of Occupation Medal Japan.  His MOS was parachute 
rigger.  He had seven months of foreign service.  

Thus, the record does not show that the veteran engaged in 
combat with the enemy.  The record must contain therefore 
service records or other credible evidence corroborating the 
stressor.  However, ,VA has been unable to verify the alleged 
stressors.  The information provided by the veteran in his 
treatment records and in his communications with VA, which 
will be discussed herein, is insufficient and simply too 
vague to allow for a search of archived military records.  
Thus, even though there are findings of PTSD in a private 
treatment record and in VA treatment records, the 
preponderance of the evidence is against the claim.  The 
actual diagnosis of PTSD for VA purposes requires a stressor, 
and that is lacking in this case.  

The veteran's VA treatment records show an assessment of 
PTSD.  He has alleged that he has PTSD related to WWII work 
in Japan as parachute rigger.  None of the diagnoses or 
assessments of PTSD show are based on a clearly defined 
stressor.  An August 2002 VA psychiatric examination report 
notes no reported traumatic event and thus finds that the 
veteran did not experience a traumatic event in service which 
would support a diagnosis of PTSD.  Rather, the veteran 
reported legal trouble including going AWOL and being subject 
to court martial in Japan.  The assessment was generalized 
anxiety disorder, no evidence of PTSD was found.  

The veteran has made vague statements regarding his alleged 
stressors in treatment records.  He reported that he was 
anxious all through his war experiences and that he has had 
nightmares since the war.  The examiner who reviewed the 
record in August 2002 and diagnosed continued anxiety 
disorder observed that the veteran had no reported stressors 
that would support PTSD.  He observed that the veteran 
participated in PTSD group therapy and expressed anger, 
anxiety and frustration and emotional stress in those groups.  
The examiner noted that the veteran did not have evidence of 
PTSD in his past that would support a stressor.  However, he 
did note that the veteran continued to have generalized 
anxiety disorder.  

The veteran does not have a diagnosis of PTSD based upon 
verified stressors.  In this regard, the Board notes that the 
veteran has been found to have PTSD, yet the stressors were 
not verified, and the assessment was based upon the veteran's 
vague description of his stressors which actually had as much 
to do with his pre and post service adjustment problems as it 
did with his duties in the service, including in Japan.  For 
VA purposes, a verified in service stressor is needed in this 
claim.  Although VA has attempted to assist the veteran in 
verifying the stressors, it has not been able to do so.  The 
veteran has not responded to the RO's request for 
information.  See Letter from the RO to the veteran, dated 
June 10, 2002.  The Board notes in this regard that "[t]he 
duty to assist is not always a one-way street.  If a veteran 
wishes help, he cannot passively wait for it in those 
circumstances where he may or should have information that is 
essential in obtaining the putative evidence."  Wood v. 
Derwinski, 1 Vet. App. 190, 193 (1991). See also Olson v. 
Principi, 3 Vet. App. 480, 483 (1992).  

In the absence of any verified stressor, the veteran fails to 
satisfy a critical element of a claim for PTSD and his claim 
for service connection fails.  See 38 C.F.R. § 3.304(f); 
Cohen, 10 Vet. App. at 137.  

The veteran has indicated his belief that he was definitely 
in stressful situations in the service.  The issue in this 
case ultimately rests upon verified stressors and 
interpretations of medical evidence and conclusions as to the 
veteran's correct diagnosis and whether it is based upon the 
verified stressors.  Corroborating evidence cannot consist 
solely of after-the-fact medical evidence containing an 
opinion as to a causal relationship between PTSD and service.  
See Moreau, 9 Vet. App. at 396.  In the absence of proof that 
he was in combat, his lay statements alone cannot be 
sufficient proof of a stressor.  38 U.S.C.A. § 1154(b).  
Further, even as to diagnosis based upon a valid stressor, 
the veteran as a lay person, with no apparent medical 
expertise or training, is not competent to comment on the 
presence or etiology of any associated medical disorder.  
Rather, medical evidence is needed to that effect.  See 
Lathan v. Brown, 7 Vet. App. 359, 365 (1995); Espiritu v. 
Derwinski, 2 Vet. App. 492 (1992) (holding that laypersons 
are not competent to offer medical opinions).  Thus, the 
veteran's statements do not establish the required evidence 
needed, and the claim must be denied.

The Board considered the benefit of a doubt doctrine, 
however, as the preponderance of the evidence is against the 
veteran's claim, it is inapplicable.  See 38 U.S.C.A. § 
5107(West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

ORDER

Service connection for PTSD is denied.


REMAND

As noted, in November 2000, the VCAA introduced several 
fundamental changes into the VA adjudication process.  VA's 
duty to assist has been significantly expanded.  38 U.S.C.A. 
§§ 5107(a), 5103A (West 2002); 38 C.F.R. § 3.159(c) (2003).  

Additional RO action is required in this matter in order to 
fulfill the VA duty to assist.  The veteran has indicated 
that he has had increased symptomatology related to his 
anxiety and psychiatric disorder.  He has not undergone a 
recent, thorough VA examination specifically for assessment 
of the degree of impairment due to manifestations of his 
service-connected anxiety disorder.  Although the veteran did 
undergo a psychiatric examination in August 2002, the veteran 
has continued to voice amplified complaints of signs and 
symptoms which should be addressed in a thorough examination.  
Therefore, the case must be returned to the RO for VA 
examination.  Moreover, in his January 2003 correspondence, 
the veteran's treating therapist in the VA PTSD clinic 
reported that the veteran recently had a GAF of 40 to 45 
during mood shifts, as reflected in recent treatment records.  
Records of pertinent recent VA treatment should be requested, 
as well as the veteran's records from the Social Security 
Administration (SSA).  

Accordingly, this case is REMANDED to the RO for the 
following actions:

1.  Make arrangements to obtain the veteran's 
recent VA and private medical records showing 
treatment for a generalized anxiety disorder.  

2.  Make arrangements to obtain a copy of any 
SSA decision denying or granting disability 
benefits to the veteran.  Request from the 
SSA copies of all the documents or 
evidentiary material that were used in 
considering the veteran's claim for 
disability benefits.

3.  Once the foregoing development has 
been accomplished to the extent possible, 
and the available medical records have 
been associated with the claims file, 
schedule the veteran for a VA psychiatric 
examination.  The claims file and a copy 
of this remand must be made available to 
and reviewed by the examiner prior to the 
requested examination.  The examiner 
should indicate in the report that the 
claims file was reviewed.  All necessary 
tests should be conducted.

Following examination of the veteran, the 
examiner should identify what symptoms, if 
any, the veteran currently manifests or 
has manifested in the recent past that are 
attributable to his service-connected 
generalized anxiety disorder.  The 
examiner must conduct a detailed mental 
status examination.  The examiner must 
also discuss the effect, if any, of the 
veteran's generalized anxiety disorder on 
his social and industrial adaptability.  
In so doing, the examiner is asked to 
address his or her findings in the context 
of the veteran's work history.  The 
examiner should assign a Global Assessment 
of Functioning (GAF) score for the 
veteran's generalized anxiety disorder 
consistent with the American Psychiatric 
Association: Diagnostic and Statistical 
Manual of Mental Disorders, Fourth Edition 
(DSM-IV) and explain the significance of 
the score.  If it is not possible to 
assign a GAF score on the basis of the 
veteran's generalized anxiety disorder 
alone, the examiner is asked to so state.

The examiner must provide a comprehensive 
report including complete rationales for 
all conclusions reached.  

4.  Readjudicate the veteran's claim with 
application of all appropriate laws and 
regulations and consideration of any 
additional information obtained.  If the 
decision with respect to the claim remains 
adverse to the veteran, he should be 
furnished an SSOC and afforded a reasonable 
period of time within which to respond 
thereto.  

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board for further appellate 
consideration, if appropriate.  The appellant has the right 
to submit additional evidence and argument on the matter that 
the Board has remanded to the regional office.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).  The purposes of this 
REMAND are to obtain additional information and comply with 
due process considerations.  No inference should be drawn 
regarding the final disposition of this claim as a result of 
this action.

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  In addition, VBA's Adjudication Procedure Manual, 
M21-1, Part IV, directs the ROs to provide expeditious 
handling of all cases that have been remanded by the Board 
and the Court.  See M21-1, Part IV, paras. 8.44-8.45 and 
38.02-38.03.


	                     
______________________________________________
	P. M. DILORENZO
	Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs

YOUR RIGHTS TO APPEAL OUR DECISION

The attached decision by the Board of Veterans' Appeals (BVA or Board) is 
the final decision for all issues addressed in the "Order" section of the 
decision.  The Board may also choose to remand an issue or issues to the 
local VA office for additional development.   If the Board did this in your 
case, then a "Remand" section follows the "Order."  However, you cannot 
appeal an issue remanded to the local VA office because a remand is not a 
final decision. The advice below on how to appeal a claim applies only to 
issues that were allowed, denied, or dismissed in the "Order."
If you are satisfied with the outcome of your appeal, you do not need to do 
anything.  We will return your file to your local VA office to implement 
the BVA's decision.  However, if you are not satisfied with the Board's 
decision on any or all of the issues allowed, denied, or dismissed, you 
have the following options, which are listed in no particular order of 
importance: 
?	Appeal to the United States Court of Appeals for Veterans Claims 
(Court)
?	File with the Board a motion for reconsideration of this decision
?	File with the Board a motion to vacate this decision 
?	File with the Board a motion for revision of this decision based on 
clear and unmistakable error. 
Although it would not affect this BVA decision, you may choose to also: 
?	Reopen your claim at the local VA office by submitting new and 
material evidence. 
There is no time limit for filing a motion for reconsideration, a motion to 
vacate, or a motion for revision based on clear and unmistakable error with 
the Board, or a claim to reopen at the local VA office.  None of these 
things is mutually exclusive - you can do all five things at the same time 
if you wish.  However, if you file a Notice of Appeal with the Court and a 
motion with the Board at the same time, this may delay your case because of 
jurisdictional conflicts. If you file a Notice of Appeal with the Court 
before you file a motion with the BVA, the BVA will not be able to consider 
your motion without the Court's permission. 

How long do I have to start my appeal to the Court?  You have 120 days from 
the date this decision was mailed to you (as shown on the first page of 
this decision) to file a Notice of Appeal with the United States Court of 
Appeals for Veterans Claims.  If you also want to file a motion for 
reconsideration or a motion to vacate, you will still have time to appeal 
to the Court.  As long as you file your motion(s) with the Board within 120 
days of the date this decision was mailed to you, you will then have 
another 120 days from the date the BVA decides the motion for 
reconsideration or the motion to vacate to appeal to the Court.  You should 
know that even if you have a representative, as discussed below, it is your 
responsibility to make sure that your appeal to Court is filed on time.

How do I appeal to the United States Court of Appeals for Veterans Claims?  
Send your Notice of Appeal to the Court at:

Clerk, U.S. Court of Appeals for Veterans Claims
625 Indiana Avenue, NW, Suite 900
Washington, DC 20004-2950

You can get information about the Notice of Appeal, the procedure for 
filing a Notice of Appeal, the filing fee (or a motion to waive the filing 
fee if payment would cause financial hardship), and other matters covered 
by the Court's rules directly from the Court. You can also get this 
information from the Court's web site on the Internet at 
www.vetapp.uscourts.gov, and you can download forms directly from that 
website.  The Court's facsimile number is (202) 501-5848. 

To ensure full protection of your right of appeal to the Court, you must 
file your Notice of Appeal with the Court, not with the Board, or any other 
VA office. 

How do I file a motion for reconsideration? You can file a motion asking 
the BVA to reconsider any part of this decision by writing a letter to the 
BVA stating why you believe that the BVA committed an obvious error of fact 
or law in this decision, or stating that new and material military service 
records have been discovered that apply to your appeal. If the BVA has 
decided more than one issue, be sure to tell us which issue(s) you want 
reconsidered. Send your letter to: 
Director, Management and Administration (014)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
1
CONTINUED



Remember, the Board places no time limit on filing a motion for 
reconsideration, and you can do this at any time. However, if you also plan 
to appeal this decision to the Court, you must file your motion within 120 
days from the date of this decision. 

How do I file a motion to vacate? You can file a motion asking the BVA to 
vacate any part of this decision by writing a letter to the BVA stating why 
you believe you were denied due process of law during your appeal. For 
example, you were denied your right to representation through action or 
inaction by VA personnel, you were not provided a Statement of the Case or 
Supplemental Statement of the Case, or you did not get a personal hearing 
that you requested. You can also file a motion to vacate any part of this 
decision on the basis that the Board allowed benefits based on false or 
fraudulent evidence.  Send this motion to the address above for the 
Director, Management and Administration, at the Board.  Remember, the Board 
places no time limit on filing a motion to vacate, and you can do this at 
any time. However, if you also plan to appeal this decision to the Court, 
you must file your motion within 120 days from the date of this decision. 

How do I file a motion to revise the Board's decision on the basis of clear 
and unmistakable error? You can file a motion asking that the Board revise 
this decision if you believe that the decision is based on "clear and 
unmistakable error" (CUE).  Send this motion to the address above for the 
Director, Management and Administration, at the Board. You should be 
careful when preparing such a motion because it must meet specific 
requirements, and the Board will not review a final decision on this basis 
more than once. You should carefully review the Board's Rules of Practice 
on CUE, 38 C.F.R. 20.1400 -- 20.1411, and seek help from a qualified 
representative before filing such a motion. See discussion on 
representation below. Remember, the Board places no time limit on filing a 
CUE review motion, and you can do this at any time. 

How do I reopen my claim? You can ask your local VA office to reopen your 
claim by simply sending them a statement indicating that you want to reopen 
your claim.  However, to be successful in reopening your claim, you must 
submit new and material evidence to that office. See 38 C.F.R. 3.156(a). 

Can someone represent me in my appeal?  Yes. You can always represent 
yourself in any claim before VA, including the BVA, but you can also 
appoint someone to represent you.  An accredited representative of a 
recognized service organization may represent you free of charge.  VA 
approves these organizations to help veterans, service members, and 
dependents prepare their claims and present them to VA. An accredited 
representative works for the service organization and knows how to prepare 
and present claims. You can find a listing of these organizations on the 
Internet at: www.va.gov/vso.  You can also choose to be represented by a 
private attorney or by an "agent." (An agent is a person who is not a 
lawyer, but is specially accredited by VA.) 

If you want someone to represent you before the Court, rather than before 
VA, then you can get information on how to do so by writing directly to the 
Court.  Upon request, the Court will provide you with a state-by-state 
listing of persons admitted to practice before the Court who have indicated 
their availability to represent appellants.  This information is also 
provided on the Court's website at www.vetapp.uscourts.gov. 

Do I have to pay an attorney or agent to represent me?  Except for a claim 
involving a home or small business VA loan under Chapter 37 of title 38, 
United States Code, attorneys or agents cannot charge you a fee or accept 
payment for services they provide before the date BVA makes a final 
decision on your appeal. If you hire an attorney or accredited agent within 
1 year of a final BVA decision, then the attorney or agent is allowed to 
charge you a fee for representing you before VA in most situations.  An 
attorney can also charge you for representing you before the Court.  VA 
cannot pay fees of attorneys or agents. 

Fee for VA home and small business loan cases:  An attorney or agent may 
charge you a reasonable fee for services involving a VA home loan or small 
business loan.  For more information, read section 5904, title 38, United 
States Code. 

In all cases, a copy of any fee agreement between you and an attorney or 
accredited agent must be sent to: 

Office of the Senior Deputy Vice Chairman (012)
Board of Veterans' Appeals
810 Vermont Avenue, NW
Washington, DC 20420

The Board may decide, on its own, to review a fee agreement for 
reasonableness, or you or your attorney or agent can file a motion asking 
the Board to do so. Send such a motion to the address above for the Office 
of the Senior Deputy Vice Chairman at the Board. 


VA 
FORM
JUN 
2003 
(RS) 
 
4597
Page 
2



